EXAMINER’S AMENDMENT 
Authorization for this examiner's amendment was given in an interview with Attorney Samuel L. Doskocil on 3/18/2022.
 In claims: Please replace claims 21, 31 and 38 with amended claims 21, 31 and 38.


















21. (Currently amended) A system comprising: 
a database configured to store a dataset and a plurality of compressed snapshots of at least a first portion of the dataset, wherein at least a second portion of the dataset is stored according to an eventually consistent model, the eventually consistent model providing a loose form of consistency; at least one processor configured to: 
receive a first restore request to restore the first portion of the dataset to a first previous state, the first restore request comprising a query specifying criteria for data objects of the first portion of the dataset; and responsive to receipt of the first restore request, identify at least two compressed snapshots from the plurality of compressed snapshots to read based on the first restore request, wherein each compressed snapshot of the at least two compressed snapshots is stored in a compressed form that removes duplicate content; 
generate at least two reconstructed snapshots by decompressing the at least two compressed snapshots; 
execute the query within the at least two reconstructed snapshots to generate query results comprising one or more decompressed data objects, the one or more decompressed data objects comprising contents from within each reconstructed snapshot of the at least two reconstructed snapshots meeting the criteria specified by the query; and 10464108.1Application No.: 16/846,9163 Docket No.: T2034.70024US03 
write, to the dataset to restore the first portion of the dataset to the first previous state, the one or more decompressed data objects, the one or more decompressed data objects comprising reconstructed contents from within said each reconstructed snapshot of the at least two reconstructed snapshots and the one or more decompressed data objects is generated from the execution of the query on the at least two reconstructed snapshots. 

31. (Currently amended) A method of performing operations in at least one computer database, comprising: 
receive, by at least one processor, a first restore request to restore a first portion of a dataset to a first previous state, the first restore request comprising a query specifying criteria for data objects of the first portion of the dataset, wherein at least a second portion of the dataset is stored according to an eventually consistent model, the eventually consistent model providing a loose form of consistency; and 
responsive to receipt of the first restore request, identify, by the at least one processor, at least two compressed snapshots from a plurality of compressed snapshots 
generate at least two reconstructed snapshots by decompressing the at least two compressed snapshots;
 execute by the at least one processor, the query within the at least two reconstructed snapshots to generate query results comprising one or more decompressed data objects, the one or more decompressed data objects comprising contents from within each reconstructed snapshot of the at least two reconstructed snapshots meeting the criteria specified by the query; and
 write, by the at least one processor, to the dataset to restore the first portion of the dataset to the first previous state, the one or more decompressed data objects, the one or more decompressed data objects comprising the reconstructed contents from within said each reconstructed snapshot of the at least two reconstructed snapshots and the one or more decompressed data objects is generated from the execution of the query on the at least two reconstructed snapshots.

38. (Currently amended) A database system comprising: 
a first database configured to store a dataset; 
 a second database configured to store a plurality of compressed snapshots of at least a first portion in the dataset, wherein at least a second portion in the dataset is stored according to an eventually consistent model, the eventually consistent model providing a loose form of consistency; and 
at least one processor coupled to the first and second databases and configured to: 
receive a restore request comprising a query to restore the first portion of the dataset that matches the query to a previous state, wherein the query specifies criteria for data objects of the first portion of the dataset;
 responsive to receipt of the restore request, 10464108.1Application No.: 16/846,9167 Docket No.: T2034.70024US03 identify at least two compressed snapshots from the plurality of compressed snapshots to read based on the restore request, wherein each compressed snapshot of the at least two compressed snapshots is stored in a compressed form that removes duplicate content; 
generate at least two reconstructed snapshots by decompressing the at least two compressed snapshots; 
execute the query within the at least two reconstructed snapshots to generate query results comprising one or more decompressed data objects, the one or more decompressed data objects comprising contents from within each reconstructed snapshot of the at least two reconstructed snapshots meeting the criteria specified by the query; and 
write, to the dataset to restore the first portion of the dataset to the previous state, the one or more decompressed data objects, the one or more decompressed data objects comprising the reconstructed contents from within said each reconstructed snapshot of the at least two reconstructed snapshots and the one or more decompressed data objects is generated from the execution of the query on the at least two reconstructed snapshots.










REASONS FOR ALLOWANCE
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior arts of the record teaches wherein:
 receive a first restore request to restore the first portion of the dataset to a first previous state, the first restore request comprising a query specifying criteria for data objects of the first portion of the dataset, wherein at least a second portion of the dataset is stored according to an eventually consistent model, the eventually consistent model providing a loose form of consistency; responsive to receipt of the first restore request, identify at least two compressed snapshots from the plurality of compressed snapshots to read based on the first restore request, wherein each compressed snapshot of the at least two compressed snapshots is stored in a compressed form that removes duplicate content; generate at least two reconstructed snapshots by decompressing the at least two compressed snapshots; execute the query within the at least two reconstructed snapshots to generate query results comprising one or more decompressed data objects, the one or more decompressed data objects comprising contents from within each reconstructed  snapshot of the at least two reconstructed snapshots meeting the criteria specified by the query; and 10464108.1Application No.: 16/846,9163 Docket No.: T2034.70024US03 write, to the dataset to restore the first portion of the dataset to the first previous state, the one or more decompressed data objects, the one or more decompressed data objects comprising  reconstructed contents from within said each reconstructed snapshot of the at least two reconstructed snapshots and the one or more decompressed data objects is generated from the execution of the query on the at least two reconstructed snapshots (in claims 21, 31, 38).





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169